United States Securities and Exchange Commission Washington, D.C. FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 May 27, 2008 (Date of Report) Exotacar, Inc. (Exact name of registrant as specified in its charter) Nevada (State of incorporation) 333-137293 (Commission File Number) 20-5408832 (IRS Employer Identification No.) 1001 Bayhill Drive 2nd Floor – Suite 200 San Bruno, California (Address of principal executive offices) 94066 (Zip Code) (650) 616-4123 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of aRegistrant Item9.01 Financial Statements and Exhibits SIGNATURES EX-10.1 Loan Agreement Item2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On
